                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


     T.C. TYRA ELLIOTT,                              )
                                                     )
            Plaintiff,                               )
                                                     )        No. 2:19-cv-02767-TLP-tmp
     v.                                              )
                                                     )        JURY DEMAND
     L GOLSTON, SGT CUNNINGHAM,                      )
     DEPUTY MOORE, and JAMES                         )
     FRANKLIN,                                       )
                                                     )
            Defendants.                              )


                  ORDER ADOPTING REPORT AND RECOMMENDATION


          Plaintiff T.C. Tyra Elliott sued L. Golston, Sgt. Cunningham, Deputy Moore, and

    Magistrate Judge James Franklin (“Judge Franklin”) pro se under 42 U.S. Code § 1983. 1 (ECF

    No. 1.) Judge Franklin, who sits as a Child Support Magistrate in Shelby County, Tennessee,

    moved to dismiss under Fed. R. Civ. P. 12(b)(6). (ECF No. 9.) Plaintiff responded to the

    motion to dismiss. (ECF No. 12.) Judge Franklin replied. (ECF No. 14.) And Plaintiff filed a

    sur-reply. (ECF No. 16.)

          The Court referred this case to the Magistrate Court for determination of all pretrial

    matters under Administrative Order 2013-05. The Magistrate Court entered an R&R

    recommending that the Court grant Judge Franklin’s motion to dismiss. (ECF No. 17.)



1
 As the Magistrate Court notes, Plaintiff filed a “Supplemental Complaint” after filing his initial
complaint. (See ECF No. 13.) Although he docketed the document as a motion to amend the
complaint, the document merely seeks to supplement the information provided in the initial
complaint. Nothing in the document pertains to Judge Franklin. It thus does not affect the
Court’s consideration of the Magistrate Court’s Report and Recommendation (“R&R”) here.
      For the reasons below, the Court ADOPTS the R&R in full. The Court thus GRANTS

Judge Franklin’s motion to dismiss and DISMISSES WITH PREJUDICE Plaintiff’s claim

against him.

I.    The R&R

      The Magistrate Judge first found that Plaintiff’s “complaint does not attribute any

‘unconstitutional behavior’ to Judge Franklin, which is fatal to [Plaintiff’s] claim against him.”

(Id. at PageID 53–54) (citing Heyerman v. Cty. of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012);

Wiles v. Ascom Transp. Sys., 478 F. App’x 283, 285 (6th Cir. 2012); Meals v. City of Memphis,

493 F.3d 720, 727 (6th Cir. 2007)).

      Instead, the Magistrate Judge found that Plaintiff claimed in a conclusory fashion “that

Judge Franklin violated his rights under the Eighth, Fourth, and Fourteenth Amendments.” (Id.

at PageID 54.) The Magistrate Judge found that “these conclusory allegations are insufficient to

plausibly state a § 1983 claim against Judge Franklin.” (Id.) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). As a result, the Magistrate Judge found that Plaintiff fails to state a claim

against Judge Franklin under § 1983. (Id.)

      And “even if [Plaintiff] had stated a claim against Judge Franklin under § 1983,” the

Magistrate Judge found that “Judge Franklin has absolute judicial immunity as to [Plaintiff’s]

claims for money damages.” (Id.) As he noted, “‘[i]t is well-established that judges enjoy

judicial immunity from suits arising out of the performance of their judicial functions.’” (Id.)

(quoting Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004)). Thus, “the absolute judicial

immunity accorded to Judge Franklin would preclude [Plaintiff’s] claims.” (Id. at PageID 55.)




                                                2
II.    Disposition

       “A party may serve and file objections to the order within 14 days after being served with

a copy.” Fed. R. Civ. P. 72(a). “When no timely objection is filed, the court need only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes.

       Plaintiff timely objected to the Magistrate Judge’s R&R. (ECF No. 17.) But his

objections are unpersuasive.

       For one, Plaintiff “raise[s] at the district court stage new arguments or issues that were

not presented to the magistrate [court]” without compelling reasons. Murr v. United States, 200

F.3d 895, 902 n.1 (6th Cir. 2000) (citing United States v. Waters, 158 F.3d 93, 936 (6th Cir.

1998)). For instance, he claims that “Magistrate Franklin had no judicial authority” over the

state court proceedings concerning a dispute about child support payments. (ECF No. 25 at

PageID 89; see also ECF No 1 at PageID 3.) He also claims bias on the part of Judge Franklin.

(Id.) But he never made these allegations in his complaint. (See ECF No. 1.) So this Court

cannot consider them at this stage in the litigation. See Murr, 200 F.3d at 902 n.1.

       He also appears to claim that judicial immunity does not apply here because Judge

Franklin’s “activities were ‘non-judicial’ in nature or [his] actions [were]e performed without

any jurisdiction to do so.” (ECF No. 25 at PageID 89.) (quoting Brookings, 389 F.3d at 617.)

But he alleges no facts to support this assertion. So this objection is another example of a

conclusory allegation that is not specific enough “to enable the district court to discern those

issues that are dispositive and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)

(citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).




                                                  3
III.   Conclusion

       For the reasons above, the Court finds no clear error in the R&R and ADOPTS it in its

entirety. The Court thus GRANTS Judge Franklin’s motion to dismiss and DISMISSES

WITH PREJUDICE Plaintiff’s claim against him.

       SO ORDERED, this 24th day of March, 2020.

                                            s/Thomas L. Parker
                                           THOMAS L. PARKER
                                           UNITED STATES DISTRICT JUDGE




                                              4
